AO 2458 (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                                V.

     SERGIO LINYUNTANG MENDOZA BOHON (I)                                 Case Number:         l 6CR0453-H
     also known as: Sergio Linyuntang Mendoza Banon
     also known as: Sergio Linyuntang Mendoza Banon                   Lewis Christian Muller
                                                                      Defendant's Attorney
Registration Number:       52124-298
•-
THE DEFENDANT:
 ~    admitted guilt to violation of allegation(s) No.      1, 4, and 7.

 0    was found guilty in violation ofallegation(s) No.
                                                           ------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                    Nature of Violation
           I, 4                      nv3, Unlawful use of a controlled substance or Failure to Test
               7                     nv 11, Failure to report change in residence/employment




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                    October 21. 2019


                                                                    HBLE                     ARIL YN   L". HU
                                                                    UNITED STA~~ DISTRICTJUGE




                         FILED
                           OCT 2 2 2019
                   CLERK US DIS I H:C I COUHT
               SOUTHE.RN OISTHIC r OF C    FORNIA                                                                    16CR0453-H
               BY                             DEPUTY
AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:              SERGIO LINYUNTANG MENDOZA BOHON (1)                                        Judgment - Page 2 of 2
CASE NUMBER:            16CR0453-H

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 3 MONTHS.




 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       •    at
                 --------- A.M.                                on
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at
      ------------ ,                         with a certified copy of this judgment.


                                                                    UNITED STA TES MARSHAL



                                      By                    DEPUTY UNITED STA TES MARSHAL




                                                                                                            16CR0453-H
